DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR20090030829 A) as cited by Applicant in view of Krichmar (U.S. Patent No. 3,103,680) and Fischer (EP 3090646 A1) as cited by Applicant and Suzuki (JP2015231500A).
[AltContent: textbox (Figure 1)]
    PNG
    media_image1.png
    545
    221
    media_image1.png
    Greyscale
Regarding Independent Claim 1, Hwang teaches a manual toothbrush (detachable toothbrush, 1000; Fig. 1) having a center of gravity, a longitudinal axis, a front side, and a back side opposite to the front side (Fig. 1), wherein the toothbrush (1000) includes a disposable head (brush part, 200) comprising a thermoplastic material (Paragraph [0006]) and a reusable handle (handle part, 100), wherein the head (200) is structured and configured to be repeatedly attached to and detached from the handle by being moved relative to the handle in a direction substantially parallel to the longitudinal axis (Fig. 1; Paragraph 1), the head (200) having a plurality of cleaning elements (brush, 210) extending from the front side of the toothbrush when the head (200) is attached to the handle (100; Fig. 1), wherein the handle (100) has a proximal end (@500), which is adjacent to the head (200) when the head (200) is attached to the handle (100), and a distal end (end of toothbrush) opposite to the proximal end (@500; Fig. 1), wherein the handle (100) is devoid of a power source (toothbrush, 1000 does not have a power source as shown in Fig. 1).
Hwang does not explicitly teach the toothbrush wherein a reusable handle comprising an aluminum material, wherein the plastic material of the disposable head has a density that is lower than a density of the aluminum material of the reusable handle.
Krichmar, however, teaches wherein the plastic material (Col. 2, lines 27 – 33) of the disposable head (head, 14) has a density that is lower than a density of the aluminum material of the reusable handle (12; Col. 2, lines 17 – 18; Aluminum has a density of 2.7 g/cm3 and Plastic has a density ranging from .9 – 2.1 g/cm3  - see NPL – CAEtool below).

    PNG
    media_image2.png
    629
    1343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    135
    1319
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hwang to further include a reusable handle comprising an aluminum material, wherein the plastic material of the disposable head has a density that is lower than a density of the aluminum material of the reusable handle, as taught by Krichmar since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Hwang, further, does not teach wherein the handle has a cross-sectional area extending substantially perpendicular to the longitudinal axis and wherein the proximal end is chamfered to form a chamfered surface, wherein the chamfered surface and the cross-sectional area form therebetween an angle  from 15° to 30° such that one of the front side and the back side of the handle is shorter than the other, and wherein the toothbrush is structured and configured so that the center of gravity lies within the handle even when the brush head is loaded with toothpaste, wherein the center of gravity is arranged at or in close proximity to the pivot point of a wrist joint of a user brushing teeth, which arrangement facilitates precise and accurate brushing movements by the user.  
Fischer, however, teaches the handle (handle, 1) has a cross-sectional area (Fig. 1b) extending substantially perpendicular to the longitudinal axis (AG) and wherein the proximal end (Annotated Fig. 1b) is chamfered to form a chamfered surface (Annotated Fig. 1b), wherein the chamfered surface (Annotated Fig. 1b) and the cross-sectional area form therebetween an angle (β; Annotated Fig. 1b)  from 15° to 30° (Fig.1b; Paragraph [0035]) such that one of the front side and the back side of the handle is shorter than the other (Annotated Fig. 1b).  

    PNG
    media_image4.png
    363
    644
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the proximal end having an upper surface  being at least partially chamfered, and the handle  having a longitudinal axis  and a cross-sectional area extending substantially perpendicular to the longitudinal axis, wherein the chamfered surface and the cross-sectional area define there between an angle a from 15° to 30°, as taught by Fischer, to provide reliable guiding of the plug-on part and an improves pull off weight.
Lastly, Suzuki teaches a toothbrush (toothbrush, 1) wherein a handle (handle body portion, 3), wherein the toothbrush (1) is structured and configured so that the center of gravity (G) lies within the handle (3) even when the brush head is loaded with toothpaste, wherein the center of gravity (G) is arranged at or in close proximity to the pivot point (P1) of a wrist joint of a user brushing tooth, which arrangement facilitates precise and accurate brushing movements by the user (Fig. 2).

    PNG
    media_image5.png
    166
    318
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the toothbrush is structured and configured so that the center of gravity lies within the handle even when the brush head is loaded with toothpaste, wherein the center of gravity is arranged at or in close proximity to the pivot point of a wrist joint of a user brushing teeth, which arrangement facilitates precise and accurate brushing movements by the user, as taught by Suzuki, to reduce the brushing pressure for a user having high brushing pressure.
Regarding Claim 2, Hwang, as modified, teaches all of the elements of claim 1 as discussed above.
Hwang does not teach the manual toothbrush wherein the handle comprises a metal layer in the form of a ring.  
Suzuki, however, teaches the manual toothbrush wherein the handle (1) comprises a metal layer in the form of a ball (metal ball, 31) and not explicitly a ring, however, it would have been obvious to one having skill in the art before the effect filing date of the claimed invention to modify the metal layer of Suzuki to form a ring instead of a ball, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 3, Hwang, as modified, teaches all of the elements of claim 2 as discussed above.
Hwang does not teach the manual toothbrush wherein the ring is disposed adjacent to the proximal end of the handle.  
Suzuki, however, teaches the manual toothbrush wherein the ball (31) is disposed adjacent to the proximal end of the handle (3; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the ring is disposed adjacent to the proximal end of the handle, as taught by Suzuki, to reduce the brushing pressure for a user having high brushing pressure.
Regarding Claim 4, Hwang, as modified, teaches the manual toothbrush (1000) wherein the handle (100) comprises a concave portion defining a part of the handle (100) suitable for a thumb rest (Annotated Fig. below) that is positioned on the front side of the toothbrush and adjacent to the proximal end of the handle (100).  

    PNG
    media_image6.png
    617
    204
    media_image6.png
    Greyscale

Regarding Claim 5, Hwang, as modified, teaches all of the elements of claim 1 as discussed above.
Hwang does not teach the manual toothbrush wherein the center of gravity is arranged in the center of the handle; which arrangement causes the toothbrush to be well balanced and does not tip over when toothpaste is applied onto the brush head.  
Suzuki, however, teaches the manual toothbrush (1) wherein the center of gravity (G) is arranged in the center of the handle (3), which arrangement causes the toothbrush (1) to be well balanced and does not tip over when toothpaste is applied onto the brush head (Toothbrush of Suzuki provides the center of gravity in the center, thus, as claimed, would result in the toothbrush being well balanced and capable of not tipping over when toothpaste is applied to brush head).  
Regarding Claim 6, Hwang, as modified, teaches all of the elements of claim 1 as discussed above.
Hwang does not teach the manual toothbrush wherein the thermoplastic material of the head has a density of from about 0.5 g/cm3 to about 1.2 g/cm3, and the aluminum material of the handle has a density of from about 2.1 g/cm3 to about 3.1 g/cm3.  
Krichmar, however, teaches the manual toothbrush wherein the plastic material (Col. 2, lines 27 – 33) of the disposable head (head, 14) of the head has a density of from about 0.5 g/cm3 to about 1.2 g/cm3  (Plastic has a density ranging from .9 – 2.1 g/cm3  - see NPL – CAEtool) and the aluminum material of the handle has a density of from about 2.1 g/cm3 to about 3.1 g/cm3 (Aluminum has a density of 2.7 g/cm3 - see NPL – CAEtool).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hwang to further include a reusable handle comprising an aluminum material, wherein the plastic material of the disposable head has a density that is lower than a density of the aluminum material of the reusable handle, as taught by Krichmar since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding Claim 7, Hwang, as modified, teaches all of the elements of claim 1 as discussed above.
Hwang does not teach the manual toothbrush wherein the head has a distal end and a proximal end opposite to the distal end and adjacent to the handle when the head is attached to the handle, wherein the proximal end of the head terminates with a chamfered surface, wherein the head has a cross-sectional area extending substantially perpendicular to the longitudinal axis and wherein said cross-sectional area and said chamfered surface form therebetween an angle P from about 15° to about 30°.
Fischer, however, teaches the toothbrush (Fig. 1b) wherein the head (60) has a distal end  (Annotated Fig. Below) and a proximal end (Annotated Fig. Below) opposite to the distal end (Annotated Fig. Below) and adjacent to the handle (Annotated Fig. Below) when the head (60) is attached to the handle (Annotated Fig. Below), wherein the proximal end (Annotated Fig. Below) of the head terminates with a chamfered surface (Annotated Fig. Below), wherein the head (60) has a cross-sectional area (Annotated Fig. Below) extending substantially perpendicular to the longitudinal axis (AG) and wherein said cross-sectional area (Annotated Fig. Below) and said chamfered surface (Annotated Fig. Below) form therebetween an angle P (α) from about 15° to about 30° (Paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the head has a distal end and a proximal end opposite to the distal end and adjacent to the handle when the head is attached to the handle, wherein the proximal end of the head terminates with a chamfered surface, wherein the head has a cross-sectional area extending substantially perpendicular to the longitudinal axis and wherein said cross-sectional area and said chamfered surface form therebetween an angle P from about 15° to about 30°, as taught by Fischer, to provide reliable guiding of the plug-on part and an improves pull off weight.
Response to Arguments
Applicant’s arguments, filed October 10, 2022 with respect to the rejection of claims 1 – 7 under 35 U.S.C. 103 have been fully considered and are persuasive in regards to the Prima facia obviousness.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krichmar.
Applicant’s arguments, filed October 10, 2022 with respect to the rejection of claims 1 – 7 under 35 U.S.C. 103 have been fully considered and are not persuasive in regards to prior art of Suzuki and the teaching of the center of gravity.  Applicant argues that Suzuki teaches the center of gravity “greatly rearward”.
Examiner respectfully disagrees.  Suzuki is clear as to the position of the center of gravity and is further shown in Fig.  2 below.  Applicant has selectively chosen words from different embodiments to support the arguments presented, however, Suzuki teaches, as claimed, wherein the center of gravity is arranged at or in close proximity to the pivot joint of a wrist joint (P1).

    PNG
    media_image5.png
    166
    318
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723